           Case 5:00-cr-00045-D Document 287 Filed 08/19/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA



 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                Case No. CR-00-45-D

 KERMIT LOTTIE,

               Defendant.


                                        ORDER

         This matter comes before the Court on Nonparty Julius Darius Jones’ Motion to

Unseal or, Alternatively, for Limited Disclosure of Sealed Document [Doc. No. 286].

Mr. Jones asks the Court to authorize the disclosure of a sealed filing in this case, to be

used in connection with his pending application to the Oklahoma Pardon and Parole Board

for commutation of a death sentence. He states that the government objects to unsealing

but does not oppose a limited disclosure of the document subject to a protective order.

         The sealed document at issue was filed by the government regarding the sentencing

of Defendant Kermit Lottie in March 2002. Mr. Lottie discharged his 84-month prison

sentence (and five-year term of supervised release) long ago. Over the years, the Court has

ordered that the document be disclosed to persons involved in Mr. Jones’ case during prior

proceedings, including the district judge and trial attorneys in April 2002 [Doc. No. 179],

the appellate judges and counsel in July 2003 [Doc. No. 182], and his current counsel in

the Federal Public Defender’s Office in the District of Arizona in October 2017 [Doc.
            Case 5:00-cr-00045-D Document 287 Filed 08/19/21 Page 2 of 3




No. 285].     The 2017 Order was issued upon a joint motion by the United States and

Mr. Jones, and directed that the sealed document be provided to Mr. Jones’ attorneys under

an agreed protective order.      No protective order has been entered in this case, but

presumably, the document was provided to Mr. Jones’ attorneys because they now ask the

Court to permit further disclosure of it.

       The Tenth Circuit has recently emphasized “a strong presumption in favor of public

access” to judicial records that “can [only] be overcome where countervailing interests

heavily outweigh the public interests in access.” United States v. Bacon, 950 F.3d 1286,

1293 (10th Cir. 2020) (internal quotations omitted). “[T]he district court, in exercising its

discretion to seal or unseal judicial records, must weigh the interests of the public, which

are presumptively paramount, against those advanced by the parties.”              Id. (internal

quotation omitted). “Consistent with this presumption that judicial records should be open

to the public, the party seeking to keep records sealed bears the burden of justifying that

secrecy, even where, as here, the district court already previously determined that those

documents should be sealed.” Id. (quoting United States v. Pickard, 733 F.3d 1297, 1302

(10th Cir. 2013)). “Therefore, the burden is on the government, as the party opposing

disclosure of the [sealed document], to articulate a sufficiently significant interest that will

justify continuing to override the presumption of public access to the [document] at issue

here.” Id. (quoting Pickard, 733 F.3d at 1303).

       Under these circumstances, the Court finds that the government should be required

to articulate its opposition to Mr. Jones’ Motion. If, as represented by the Motion, the



                                               2
          Case 5:00-cr-00045-D Document 287 Filed 08/19/21 Page 3 of 3




government advocates for a limited disclosure subject to a protective order, it should also

submit a proposed order for consideration by the Court.

      IT IS THEREFORE ORDERED that the government is directed to file its

response to Mr. Jones’ Motion by August 24, 2021.

      IT IS SO ORDERED this 19th day of August, 2021.




                                              TIMOTHY D. DeGIUSTI
                                              Chief United States District Judge




                                            3
